                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

GERALD W. EVANS                                                                         PLAINTIFF

v.                                                                                No. 1:20CV20-RP

FIELD OFFICER MELISSA MCNEESE
JAIL ADMINISTRATOR VICKI RUSSELL                                                     DEFENDANTS


                                        PROCESS ORDER

       The court has reviewed the complaint in this case and finds that process should issue for

defendant Vicky Russell with the Itawamba County Sheriff’s Department.

       It is ORDERED:

       (1)     The clerk of the court will issue process for Vicky Russell, along with a copy of

this order and the order permitting the plaintiff to proceed in forma pauperis. The United States

Marshal Service will serve process upon this defendant under to 28 U.S.C. § 1915(d), using good

faith efforts to identify and locate the proper person and obtain service by all approved

alternative means as provided by F.R.Civ.P. 4 and Miss.R.Civ.P. 4 if service by mail is

unsuccessful. If the defendant is located in another state, the Marshal Service must obtain

service by that state’s law governing service of process.

       (2)       If defendants or their counsel would like to receive a digital copy or a transcript

of the Spears hearing, which by its nature constitutes part of the plaintiff's complaint, they must

contact the Clerk’s Office to make such arrangements.

       (3)     In the event any damages or other moneys become payable to or for the benefit of

the plaintiff as a result of this litigation, whether by way of satisfaction of a judgment,

compromise settlement, or otherwise, the plaintiff remains liable to the United States for the
reimbursement of all court costs, fees and expenses which he has caused to be incurred in the

course of this litigation, and the United States will have a lien against any damages or other

moneys until the United States has been fully reimbursed for those court costs, fees and expenses

by payment of them into the court.

       (4)     The plaintiff must acknowledge receipt of this order by signing the enclosed

acknowledgment form and returning it to the court within fourteen (14) days of this date.

       (5)     The plaintiff’s failure to keep the court informed of his current address or to

comply with the requirements of this order may lead to dismissal of his lawsuit under Fed. R.

Civ. P. 41(b), for failure to prosecute and failure to comply with an order of the court.

       SO ORDERED, this, the 23rd day of June, 2021.


                                              /s/ Roy Percy
                                              UNITED STATES MAGISTRATE JUDGE
